Citation Nr: 0910934	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  04-34 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable initial staged rating for 
residuals of papillary thyroid cancer, from January 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The Veteran had active military service from June 1998 to May 
2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  

The April 2003, rating decision granted the Veteran service 
connection for her residuals of papillary thyroid cancer, 
effective May 23, 2002.  An initial rating of 100 percent was 
assigned, through February 28, 2003.  A noncompensable 
disability rating was assigned thereafter.  The Veteran 
disagreed, a statement of the case was issued and the Veteran 
perfected her appeal.  The 100 percent evaluation was 
extended through December 31, 2003 in a March 2004 rating 
decision.  A noncompensable disability rating was again 
assigned from January 1, 2004.  The Veteran again disagreed, 
the RO issued a statement of the case, and the Veteran 
perfected her appeal.  

This case was previously before the Board in April 2007, 
wherein the Board remanded the Veteran's claim for additional 
development and due process considerations.  The case has 
been returned to the Board for appellate consideration.


FINDING OF FACT

Competent clinical evidence of record demonstrates that the 
Veteran has had no active residuals of papillary thyroid 
cancer at any time during the rating period on appeal from 
January 1, 2004.


CONCLUSION OF LAW

The criteria are not met for a compensable initial staged 
disability rating for residuals of papillary thyroid cancer 
for the period from January 1, 2004.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.119, Diagnostic Codes 7903, 7914 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the April 2003 rating decision on appeal granted the 
Veteran's claim of entitlement to service connection for 
residuals of papillary thyroid cancer, such a claim is now 
substantiated.   As such, her filing of a notice of 
disagreement as to the initial rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  73 Fed. Reg. 23353 - 23356 (April 30, 2008) (as 
it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), 
effective May 30, 2008).  Rather, the Veteran's appeal as to 
the initial rating assignment triggers VA's statutory duties 
under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the Veteran of what is necessary to obtain 
the maximum benefits allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
A statement of the case issued in September 2004, and a 
supplemental statement of the case issued in August 2007, 
under the heading "Pertinent Laws; Regulations; Rating 
Schedule Provisions," set forth the relevant diagnostic code 
(DC) for rating the disability at issue (38 C.F.R. § 4.119, 
DC 7914), and included a description of the rating formulas 
for all possible schedular ratings under this diagnostic 
code.  The appellant was thus informed of what was needed not 
only to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the initial evaluations 
that the RO had assigned.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve a higher rating for the service-connected disability 
at issue.

In addition, May 2007 and October 2007 letters from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the Veteran's own 
statements in support of her claim.  The Board has carefully 
reviewed such statements and concludes that she has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as in the 
present case, where an award of service connection for a 
disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

Analysis

The Veteran's residuals of papillary thyroid disease are 
currently evaluated as noncompensable pursuant to 38 C.F.R. 
§ 4.119, Diagnostic Code 7914.  Under Diagnostic Code 7914, a 
rating of 100 percent shall continue beyond the cessation of 
any surgical, X-ray, chemotherapy or other therapeutic 
procedure, and six months after the discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by a mandatory VA examination.  Diagnostic Code 
7914 further states that, if there is no local recurrence or 
metastasis, the Veteran shall be rated on residuals.  

The Board finds that the evidence of record does not warrant 
a compensable initial staged disability evaluation for 
residuals of papillary thyroid cancer from January 1, 2004.  
In this regard, the Board notes that the objective clinical 
evidence of record, including VA treatment reports dated in 
2004 and from 2005 to 2007, does not show that, at any time 
during the rating period on appeal, the Veteran has had any 
manifestations of active residuals of papillary thyroid 
cancer.  As such, a noncompensable disability rating is for 
assignment in the absence of active disease or disabling 
residuals.  Accordingly, the Board finds that an increased 
disability evaluation is not warranted under the provisions 
of Diagnostic Code 7914.

Additionally, although the appellant was noted, on VA 
examination in March 2005, to have a 10 millimeter scar 
secondary to a thyroidectomy, the scar was noted to be well 
healed.  There has been no complaint, or finding by competent 
clinical evidence, that the scar is symptomatic or 
disfiguring.  As such, a compensable rating is not warranted 
pursuant to the thyroidectomy scar.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800 - 7805 (2008).

Furthermore, the Board notes that VA is precluded from 
compensating the veteran for symptoms related to her service-
connected hypothyroidism, dysthymic disorder, and 
fibromyalgia as residuals of her papillary thyroid cancer.  
See Esteban v. Brown, 6 Vet. App. 259 (1994), citing 
38 C.F.R. § 4.14 VA's anti-pyramiding provision.  
Consequently, she cannot in turn receive additional 
compensation for the same manifestations under a different 
diagnosis.  See 38 C.F.R. § 4.14, VA's anti-pyramiding 
provision (the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited).  See also Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning 
capacity.").  

The Board has also considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  However, the record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
objective showing by the Veteran that she has residuals of 
papillary thyroid cancer that have caused marked interference 
with her employment or has necessitated frequent periods of 
hospitalization.  As such, the Board finds that this case 
does not warrant referral to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board also notes that the Court has held that, where the 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Veteran has made evidentiary 
assertions that her residuals of papillary thyroid cancer are 
more severe than evaluated.  Under 38 C.F.R. § 3.326(a) 
(2008), a VA examination will be authorized where there is a 
possibility of a valid claim.  Pursuant to the Board's April 
2007 remand, the Veteran was scheduled for VA examinations in 
May 2007 and June 2007, in order to evaluate the current 
manifestations and severity of any possible residuals of her 
papillary thyroid cancer.  However, she failed to report for 
her evaluations as scheduled.  See 38 C.F.R. § 3.655(b) (when 
a claimant fails to report for a VA examination scheduled in 
conjunction with an original claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled for an increased disability evaluation, the claim 
shall be disallowed).  See also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) ("The duty to assist is not ... a one-way 
street.  If a veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.").  Thus, although additional information may have 
been gained to her benefit from the examination, the Veteran 
did not comply with VA's best efforts to have her examined.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher, compensable 
rating for her residuals of papillary thyroid cancer, on 
either a schedular or extra-schedular basis, so the benefit-
of-the-doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for an initial compensable disability rating for 
residuals of papillary thyroid cancer is denied.  


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


